Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-22-2005

Christian v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1552




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Christian v. USA" (2005). 2005 Decisions. Paper 975.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/975


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-268                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 05-1552
                                 ________________

                              WILLIAM CHRISTIAN,

                                          Appellant
                                          v.

                        UNITED STATES OF AMERICA;
                       FEDERAL BUREAU OF PRISONS
                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 04-CV-01284)
                   District Judge: Honorable A. Richard Caputo
                  _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 9, 2005

      Before: SLOVITER, NYGAARD AND FUENTES, CIRCUIT JUDGES

                                (Filed : June 22, 2005)


                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     William Christian appeals from an order of the United States District Court for the
Middle District of Pennsylvania, which dismissed all claims against the Federal Bureau of

Prisons and granted the United States’ motion for summary judgment. Because this

appeal presents no substantial issues, we will summarily affirm the District Court’s

judgment.

       As the parties are already familiar with the facts of this case, we limit our

discussion to those facts essential to our decision. On July 5, 2003, Christian attempted to

sit in a chair in the prison’s dining hall.1 Because the seat of the chair was not properly

bolted to its base, he fell to the floor and allegedly injured his back. After unsuccessfully

filing an administrative claim under the Federal Tort Claims Act (FTCA), Christian filed

a complaint in the District Court, seeking damages for negligence in failing to secure the

chair, and for allegedly negligent medical treatment.

       Under the FTCA, the government’s duty of care towards federal prisoners is

governed by 18 U.S.C. § 4042. Jones v. United States, 91 F.3d 623, 624 (3d. Cir. 1996).

Courts have read this statute to mean that the government must exercise ordinary

diligence to keep prisoners safe and free from harm. Jones v. United States, 534 F.2d 53,

54 (5 th Cir. 1976), cert. denied, 429 U.S. 978. From a review of the record, it is clear that,

even given the facts as alleged by Christian, the Government did exercise ordinary

diligence.

   1
     Although Christian’s complaint referred to the accident occurring in the prison’s
“kitchen,” Defendants produced evidence below that the accident must have happened in
the dining hall, as the only prisoners allowed in the kitchen are those who are employed
there, and Christian was not so employed. Christian did not refute this correction.

                                               2
       First, the Government provided evidence of regular repair and maintenance on the

dining hall seats, including evidence that three days before the accident, the carpentry

shop spent half an hour repairing tables and replacing seats in the dining hall, and

tightening bolts on the bottoms of inmate chairs. We agree with the District Court that

Christian did not present “any evidence that an official or employee of the United States

had a hand in not bolting or in unbolting the chair or had actual knowledge of the chair

being unbolted.” Report and Recommendation at 16. Thus, the United States did not

breach any duty of care in providing safe seating.

       Further, Christian was provided with regular medical care and diagnostic tests.2

We agree with the District Court that Christian did not present any “evidence that prison

medical employees deviated from acceptable medical standards in providing care for his

injuries.” Report and Recommendation at 18.

       Accordingly, we will summarily affirm the District Court’s judgment.




   2
    X-rays did not show any injury from the accident, but did show degenerative
changes.                                    3